      Case 4:20-cv-02259 Document 1 Filed on 06/26/20 in TXSD Page 1 of 4



                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

MARIA GAUDALUPE GOMEZ PAVON                    §
         Plaintiff,                            §
                                               §
VS.                                            §              Civil Action No. ______________
                                               §
HOME DEPOT U.S.A., INC. AND                    §
HOME DEPOT INTERNATIONAL, INC.,                §
         Defendant.                            §

            DEFENDANT HOME DEPOT U.S.A., INC.’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant Home Depot U.S.A., Inc. ("Home Depot" herein), who files

this its Notice of Removal, on the basis of diversity jurisdiction, and would show the Court as

follows:

       1.      Home Depot is the Defendant in a civil action pending in Fort Bend County,

Texas, entitled MARIA GUADALUPE GOMEZ PAVON VS. HOME DEPOT U.S.A., INC. and

HOME DEPOT INTERNATIONAL, Cause No. 20-DCV-273784 (hereinafter referred to as the

"State Court Action"). An Index of Documents Filed with the Notice of Removal is attached

hereto as Exhibit "A," and true and correct copies of all process, and pleadings, served upon

Home Depot in the State Court Action are attached hereto as Exhibit “B,” as required by 28

U.S.C. §1446(a).

       2.      The State Court Action was filed on June 1, 2020. Home Depot was served with

Plaintiff’s Original Petition on June 10, 2020.    Plaintiff’s Petition states Plaintiff is seeking

damages for over $200,000 but not more than $1,000,000.
      Case 4:20-cv-02259 Document 1 Filed on 06/26/20 in TXSD Page 2 of 4



       3.      This notice is timely filed within thirty (30) days of Home Depot’s receipt of first

notice that this Court has jurisdiction over the subject matter of this case as required by 28 U.S.C.

§1446(b), and within one year of the commencement of the lawsuit.

       4.      Plaintiff Maria Guadalupe Gomez Pavon is and was at the time of suit filing a

resident of the State of Texas.

       5.      Home Depot U.S.A., Inc. is a corporation incorporated under the laws of the State

of Delaware with its principal place of business in Atlanta, Georgia. Home Depot U.S.A., Inc. is

and was, therefore, a citizen of the State of Delaware and Georgia.

       6.      Home Depot International Inc. is a corporation incorporated under the laws of the

State of Delaware with its principal place of business in Atlanta, Georgia.             Home Depot

International Inc. is and was, therefore, a citizen of the State of Delaware and Georgia.

       7.      Consequently, the district courts of the United States have original jurisdiction

over this action based on completely diversity of citizenship amongst and between the parties, in

that Plaintiff, on the one hand, and Home Depot, on the other hand, are now, and were at the time

this action commenced, diverse in citizenship from each other.

       8.      The amount in controversy in the State Court Action is in excess of $75,000.00,

exclusive of interests and costs. Accordingly, the State Court Action is within the original

jurisdiction of this Court pursuant to 28 U.S.C. §1332, as it is a civil action wholly between

citizens of different states, and, the amount in controversy is in excess of the Court’s jurisdictional

minimum for diversity cases.

       9.      Under 28 U.S.C. §1446(a), venue of the removed action is proper in this Court as

it is the district embracing the place where the State Court Action is pending.




                                                  2
       Case 4:20-cv-02259 Document 1 Filed on 06/26/20 in TXSD Page 3 of 4



        10.      Pursuant to 28 U.S.C. §1446(d), Home Depot will promptly give written notice of

the filing of this notice of removal to Plaintiff and will further file a copy of this Notice of

Removal with the District Clerk of Fort Bend County, Texas, where the action was previously

pending.

        11.      Jury Demand – Home Depot hereby requests trial by jury on all issues and claims

in this cause.

        WHEREFORE, Defendant Home Depot U.S.A., Inc. hereby removes the case styled

MARIA GUADALUPE GOMEZ PAVON VS. HOME DEPOT U.S.A., INC. and HOME DEPOT

INTERNATIONAL, Cause No. 20-DCV-273784, and respectfully requests that this Court assume

full jurisdiction of this proceeding for all purposes as if originally filed in this Court, including but

not limited to issuing any orders necessary to stay proceedings in the State Court Action.

                                                        Respectfully submitted,

                                                        Hawkins Parnell & Young, LLP
                                                        2705 Bee Caves Road, Suite 220
                                                        Austin, Texas 78746
                                                        (512) 687-6918
                                                        (512) 687-6990 (Fax)
                                                        -AND-
                                                        4514 Cole Ave., Suite 500
                                                        Dallas, Texas 78703
                                                        (214) 780-5100
                                                        (214) 780-5200 (Fax)

                                                        By: /s/ Troy Helling
                                                             AMY C. WELBORN
                                                             State Bar No. 24012853
                                                             awelborn@hpylaw.com
                                                             TROY D. HELLING
                                                             State Bar No. 24007340
                                                             thelling@hpylaw.com
                                                             TAYLOR R. YETTER
                                                             State Bar No. 24102672
                                                             tyetter@hpylaw.com


                                                   3
      Case 4:20-cv-02259 Document 1 Filed on 06/26/20 in TXSD Page 4 of 4




                                                  ATTORNEYS FOR DEFENDANT
                                                  HOME DEPOT U.S.A., INC.


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served via
electronic service on this 26th day of June 2020 to the following attorney of record:

       Corey S. Gomel
       Dominique Bartholer
       dbartholer@713abogado.com
       Gomel & Associates, P.C.
       1177 West Loop South, Suite 1400
       Houston, TX 77027




                                              4
